Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-15 are pending.
Priority
Instant application 16338717, filed 4/2/2019 claims benefit as follows:

    PNG
    media_image1.png
    89
    394
    media_image1.png
    Greyscale
.

Response to Applicant Amendment/Argument
	In view of the amendment, the 102 rejection of record is withdrawn. 
In view of Applicant amendment, the 103 rejection of claim 2 is withdrawn.
With respect to the 103 rejection in view of the ‘848 publication in view of the ‘838 publication is withdrawn because the amendment that requires all of R14 to R19 to be substituted and the ‘838 publication fails to teach or suggest this substitution at every position as required by claim 1.  It should be noted that if the amendment is broadened this rejection could be reapplied.  
A new 103 rejection necessitate by amendment is found below.  
In addition a new 112 second paragraph rejection is found below because the claims as amended do not allow for R14 to R19 to be a hydrogen or deuterium atom.  All of groups R14-R19 must be substituted with an alkyl, aryl, cycloalkyl, alkylsilyl, arylsilyl, cyano, nitro, and a halogen with one of R14 to R19 is attached to L in a Q moiety.  This limitation creates problems for a later claim with respect to 112 second paragraph because there is no antecedent basis.  If Applicant amends claim 1 by broadening the scope, such an amendment will require additional search.
New Rejections Necessitated by Amendment
Claim Rejection – 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation of R14-R19 that cannot be a hydrogen atom.  There is insufficient antecedent basis for this limitation in the claim.   Further, instant claim 1 requires that R14 and R15 are connected to form a ring.  No compound of claim 12 finds support in claim 1.
Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-1020120135501 (“the ‘501 publication”, made of record on the IDS).
This rejection applies to the expanded species and genus.
The ‘501 publication teaches electrodes, thin film layers and a compound 178 and a compound 315 and 384 as follows:
 
    PNG
    media_image2.png
    131
    101
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    91
    566
    media_image3.png
    Greyscale
.
This combination meets the structural requirements.
With respect to claim 3, compound 178 corresponds to a compound in which Ar3 of formula C is an unsubstituted C6 aryl for example.  With respect to claim 4-6, 8-9, 12 compound 315 has a Z3 having a C14 aromatic hydrocarbon ring and a single bond linker.  With respect to claims 7 and 11, compound 178 meets the limitations.  With respect to claim 10, compound 384 for example meets the structural limitations.  With respect to claim 13, the ‘501 publication teaches that the device can further include between the anode and the cathode one or more layers selected from the group consisting of hole injection, hole transport, electron transport, and electron injection layers at for example [0203].  Further, the ‘501 publication teaches vacuum thermal deposition and spin coating [0215]-[0217] for example.  With respect to claim 15, the device is capable of this intended use function.
With respect to positional attachment and the anthracene, the genus teaches that attachment can be made from different positions of the benzofuran type ring system and examples 178 and 179 show that positional isomers are contemplated.
The ‘501 publication fails to explicitly show attachment to 1 of 4 possible positional isomers of formula B.
However, the ‘501 publication explicitly teaches 2 isomer attachments with 178 and 179 and further, the genus suggests all attachments.  It would have been prima facie obvious to arrive at the other two attachment positions because structurally similar compounds are expected to have similar properties.  In this case, the properties are linked by the genus thus one would expect success in arriving at the positional isomer.
The ‘501 publication fails to teach an example wherein all of  R14-R19 are substituted as required by the amended claims and having R14-R15 required to be a cyclic structure .  The amendment does not allow for a hydrogen or deuterium in any of these positions relative to the instant claims.  
However, the ‘501 publication teaches compounds such as:

    PNG
    media_image4.png
    477
    547
    media_image4.png
    Greyscale
.
In this case, the genus teaches that all of these positions can be substituted and further that R5-R6 can be condensed cyclic group.  Thus, the genus known for the same utility overlaps with the instant genus of formula A.
It would have been prima facie obvious to one having ordinary skill in the art to arrive at an overlapping amine compound with the instant claims because structurally similar compounds are expected to have similar properties.  In this case, the genus having the same utility as the instant claims overlaps with the instant claims.  
The ‘501 publication fails to clearly disclose the dopant and host.
However, it would have been prima facie obvious to one having ordinary skill in the art to use these compounds as dopant and host.  The ‘501 publication teaches that the first and second compound can be stacked in different structures interposed between the anode and the cathode and can preferably be used as light emitting materials at a light-emitting layer [0213].  Thus, one could readily optimize a device such the anthracene is the host and the amine is the dopant.  One would be motivated by the suggestion of various structures between the anode and the cathode.

Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622